Exhibit 10.12

 



 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of March 4, 2015
by and between ZAIS Group Parent, LLC (the “Company” or “ZGP”) and RQSI Ltd
(“RQSI”).

 

WHEREAS, HF2 Financial Management Inc. (“HF2”) has entered into that certain
Investment Agreement, dated as of September 16, 2014, as amended by the First
Amendment to the Investment Agreement dated as of October 31, 2014, and the
Second Amendment to the Investment Agreement dated as of March 4, 2015 (as
amended, the “Investment Agreement”) by and among the Company, HF2 and members
of ZGP, pursuant to which HF2 will acquire a majority of the Class A Units of
ZGP (the “Business Combination”); and

 

WHEREAS, Mr. Neil Ramsey (“Ramsey”) (a principal of RQSI), through NAR Special
Global, LLC and dQuant Special Opportunities Fund, LP, beneficially owns a 10.1%
interest in the Class A Common Stock of the Company; and

 

WHEREAS, the Company wishes to engage RQSI as a consultant to the Company, its
managing member (“Managing Member”), its senior management team, and its wholly
owned operating subsidiary ZAIS Group, LLC (the Company, its Managing Member,
its senior management team, and ZAIS Group, LLC are collectively referred to
herein as “ZAIS”) to consult with ZAIS on all aspects of its mortgage and
collateralized loan obligation business (“Business”).



 NOW, THEREFORE, in consideration of the mutual undertakings and premises herein
contained, the parties hereto hereby agree as follows immediately following the
Effective Date (as defined below):

1. Effective Date. The Effective Date of this Agreement shall be immediately
following the Closing of the Business Combination as such term is defined in the
Investment Agreement. If the Closing does not occur under the terms of the
Investment Agreement, this Agreement shall be null and void and shall
automatically terminate without the requirement of any further action by the
parties.

 

2. Consulting Services. RQSI shall provide consulting services to ZAIS as
requested by the Managing Member from time to time during the twenty-four month
period beginning on the Effective Date, subject to earlier termination as
provided under Section 6 below (the “Term”). Ramsey shall be the primary
individual providing consulting services regarding matters involving the
Company’s Business as reasonably requested from time to time by the Managing
Member. Ramsey shall devote so much of his productive time, ability and
attention as is necessary or appropriate to perform consulting services as
requested or assigned by the Managing Member, and may use others under his
supervision at this discretion. RQSI shall have the discretion to determine the
location and times of rendering consulting services as well as the method of
accomplishing such services. If RQSI determines, with the Company’s consent,
that its duties and responsibilities may require Ramsey or others to travel on
business to the extent reasonably necessary or appropriate to fully perform the
duties and responsibilities under this Agreement, RQSI shall be compensated for
its actual out-of-pocket expenses. Ramsey or RQSI may render consulting services
to other parties relating to the Business during the Term only after providing
advance written disclosure to the Board. Ramsey and RQSI shall offer the Company
an opportunity to participate in business opportunities that are from time to
time presented to him and his affiliates if the opportunity relates to the
Business. Such consulting services will be provided on a best efforts basis and,
subject to Section 6, the fee will be due regardless of the actual performance
of the Company.

 



 

 

 

3. Compensation. Irrespective of whether there has been a request for RQSI’s
services for any given month, the Company shall pay RQSI $41,666.67 a month
during the Term in arrears. In the event that the Term expires, or is terminated
for Cause, during the middle of a month, the monthly consulting fee shall be
paid pro rata based on the number of days RQSI has provided services under this
Agreement. The foregoing amounts shall be RQSI’s sole compensation for all
consulting services rendered to the Company under this Agreement.

 

4. Confidential Information

 

(a) Over the Term of this Agreement, RQSI and its “Representatives” (as defined
below) may have access to, and become familiar with, Confidential Information of
the Company (as hereinafter defined). RQSI shall at all times hereinafter
maintain in the strictest confidence all such Confidential Information and shall
not divulge any Confidential Information to any person, firm or corporation
without the Board’s prior written consent. As used herein, “Confidential
Information” means proprietary and confidential information concerning ZAIS and
/or its subsidiaries or affiliates, regardless of the form in which it is
maintained and whether prepared by ZAIS or otherwise, together with analyses,
compilations, studies or other documents prepared by RQSI or its
“Representatives” which contain such information, including without limitation
information on ZAIS’s business, financial condition, results of operations,
performance, funds, fund structures, fund assets and liabilities, fund
performance, clients, investors, prospects, plans, strategies, employees
(including without limitation compensation information), intellectual property,
technology, assets and liabilities. All information delivered by ZAIS to RQSI
pursuant to this Confidentiality Agreement shall be presumed to be Confidential
Information other than any information that (i) was publicly available prior to
the date of this agreement or thereafter becomes publicly available without any
violation of this agreement on the part of RQSI or any of its Representatives or
(ii) was available to RQSI on a non-confidential basis prior to its disclosure
to RQSI or its Representatives by ZAIS or (iii) becomes available to RQSI from a
person other than ZAIS who, to RQSI’s knowledge after due inquiry, acquired such
information lawfully and who is not subject to any legally binding obligation to
keep such information confidential. As used in this agreement, the term (i)
“person” means an individual or entity, and (ii) “Representatives” means RQSI’s
affiliates, officers, directors, and employees, and agents or representatives
approved by ZAIS in writing in advance as permitted to receive Confidential
Information, and specifically including Ramsey. RQSI shall not use any
Confidential Information for any purpose whatsoever except as and to the extent
provided in this Agreement or in any other subsequent agreement between the
parties.

 

(b) All Confidential Information made available to, or received by, RQSI shall
remain the Company’s property, and no license or other rights in or to the
Confidential Information is granted hereby. RQSI’s obligation not to use any
Confidential Information disclosed pursuant to this Agreement except as provided
in this Agreement shall remain in effect indefinitely, and RQSI shall be
prohibited from disclosing any such Confidential Information during the Term and
thereafter. All files, records, documents, drawings, specifications, equipment,
and similar items relating to the business of the Company, whether prepared by
Ramsey or otherwise coming into his possession, and whether classified as
Confidential Information or not, shall remain the exclusive property of the
Company.

 



-2-

 


5. Non-Competition. RQSI and Ramsey understand, recognize and agree that, during
the Term and for a period two years thereafter, neither it nor Ramsey, or any
entity that Ramsey owns or controls shall in any manner, directly or indirectly,
enter into or engage in any business competitive with the Business that would in
any way compromise the Company’s Confidential Information as described in
Section 4 above.

 

6. Termination. The Company may terminate this Agreement prior to the second
anniversary of the Effective Date only for Cause. For purposes of this
Agreement, “Cause” shall mean a termination of RQSI’s services by the Company
due to (i) gross misconduct, or (ii) a material and willful breach of this
Agreement (which material breach for the avoidance of doubt includes refusal to
provide services under this Agreement as reasonably requested by the Board of
the Company’s Chief Executive Officer) and such refusal continues for sixty (60)
days after written notice.

 

7. Other Matters.

 

(a) This Agreement contains the complete and entire understanding and agreement
between the parties and supersedes any previous communications, representations
or agreements, verbal or written, related to the subject matter of this
Agreement. This Agreement may only be amended by a writing signed by the party
to be charged or its successor(s) in interest.

 

(b) RQSI acknowledges that neither Ramsey, nor any other employee of RQSI’s that
provides consulting services under this Agreement, is not an employee of the
Company for any purpose and shall not be entitled to participate in any
retirement, health or other benefits which are reserved to employees of the
Company. In the performance of all work, duties and obligations under this
Agreement, it is mutually understood and agreed that each party is at all times
acting and performing as an independent contractor with respect to the other.
RQSI shall be solely responsible for and shall comply with all state and federal
law pertaining to employment taxes, income withholding, unemployment
compensation contribution and other employment related statutes applicable to
that party. 

 

(c)  RQSI represents that providing services under this Agreement and compliance
by the parties with the terms and conditions of this Agreement will not conflict
with or result in the breach of any agreement to which Ramsey or RQSI is a party
or by which Ramsey or RQSI may be bound and does not violate applicable law.

 

(d) This Agreement shall be binding upon and shall inure to the benefit of the
parties, their respective heirs, executors, administrators and assigns.

 



-3-

 

 

(e) This Agreement shall not be modified or amended except by a written
instrument signed by the parties hereto. No waiver or failure to act with
respect to any breach or default hereunder, subsequent breach or default,
whether of similar or different nature.

 

(f) This Agreement may not be assigned without the written consent of the other
party.

 

(g) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

 

(h) Each party’s performance of its duties and obligations hereunder is
conditioned upon, and subject to, the faithful performance by the other party of
such other party’s own duties and obligations.

 

(i) Each of the parties hereto agrees that it shall hereafter execute and
deliver such additional instruments and undertake such additional acts as may be
required or useful to carry out the intent and purpose of this Agreement and as
are not inconsistent with the terms hereof.

 

(j) This Agreement may be signed in counterparts by the parties. Each
counterpart, when executed and delivered, shall be considered a complete and
original instrument and it shall not be necessary to produce or account for any
other counterpart when making proof of this Agreement.

 



-4-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first written above.

 

ZAIS GROUP PARENT, LLC                 /s/ Christian Zugel   Dated:   March 17,
2015 By: Christian Zugel       Its: Managing Member                            
                  RQSI LTD.                 /s/ Neil Ramsey   Dated:   March 17,
2015 By: Neil Ramsey       Its: Principal      

 



-5-

